Name: 88/234/EEC: Commission Decision of 3 March 1988 authorizing methods for grading pig carcases in the United Kingdom (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  animal product;  agricultural structures and production
 Date Published: 1988-04-26

 Avis juridique important|31988D023488/234/EEC: Commission Decision of 3 March 1988 authorizing methods for grading pig carcases in the United Kingdom (Only the English text is authentic) Official Journal L 105 , 26/04/1988 P. 0015 - 0019*****COMMISSION DECISION of 3 March 1988 authorizing methods for grading pig carcases in the United Kingdom (Only the English text is authentic) (88/234/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 3906/87 (2), and in particular Article 4 (6) thereof, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (3), as amended by Regulation (EEC) No 3530/86 (4), and in particular Article 5 (2) thereof, Whereas Article 2 (3) of Regulation (EEC) No 3220/84 provides that the grading of pig carcases must be determined by estimating the content of lean meat in accordance with statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase; whereas the authorization of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment; whereas this tolerance has been defined in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (5); Whereas the Government of the United Kingdom has requested the Commission to authorize the use of three methods for grading pig carcases on its territory (excluding Northern Ireland) and has submitted the information required in Article 3 of Regulation (EEC) No 2967/85; whereas an examination of this request has revealed that the conditions for authorizing the said grading methods are fulfilled; Whereas Article 2 of Regulation (EEC) No 3220/84 lays down that Member States may be authorized to provide for a presentation of pig carcases different from the standard presentation defined in the same Article where commercial practice or technical requirements warrant such a derogation; Whereas in the United Kingdom commercial practice does not require that the tongue is removed from the pig carcase; whereas this should be taken into account in adjusting the weight for standard presentation; Whereas in accordance with Article 2 (3) of Regulation (EEC) No 2967/85 and by way of derogation from Article 2 (1) and (2) thereof, the weight of the cold carcase may be calculated by reference to pre-determined scales of absolute weight reductions if the reductions for individual weight classes correspond, as far as possible, to the reductions calculated in percentage terms; whereas the United Kingdom has notified the determination of such a scale to the Commission; Whereas no modification of the apparatus or grading method may be authorized except by means of a new Commission Decision adopted in the light of experience gained; whereas, for this reason, the present authorization may be revoked; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 The use of the following methods is hereby authorized for grading pig carcases pursuant to Regulation (EEC) No 3220/84 in the United Kingdom, excluding Northern Ireland: - the apparatus termed 'Intrascope (Optical Probe)' and assessment methods related thereto, details of which are given in Part 1 of Annex I, - the apparatus termed 'Fat-O-Meater (FOM)' and assessment methods related thereto, details of which are given in Part 2 of Annex I, - the apparatus termed 'Hennessy Grading Probe (HGP II)' and assessment methods related thereto, details of which are given in Part 3 of Annex I. Article 2 By way of derogation from the standard presentation referred to in Article 2 of Regulation (EEC) No 3220/84, pig carcases may be presented with the tongue attached before being weighed and graded. In order to establish quotations for pig carcases on a comparable basis, the recorded hot weight shall be reduced by 0,3 kilograms. Article 3 By way of derogation from Article 2 (1) and (2) of Regulation (EEC) No 2967/85 the weight of the cold carcase shall be calculated by reference to the scale of absolute reductions of the hot weight shown in Annex II. Article 4 Modifications of the apparatus or of the assessment methods shall not be authorized. Article 5 This Decision is addressed to the United Kingdom. Done at Brussels, 3 March 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 282, 1. 11. 1975, p. 1. (2) OJ No L 370, 30. 12. 1987, p. 11. (3) OJ No L 301, 20. 11. 1984, p. 1. (4) OJ No L 326, 21. 11. 1986, p. 8. (5) OJ No L 285, 25. 10. 1985, p. 39. ANNEX I Methods for grading pig carcases in the United Kingdom (excluding Northern Ireland) PART I Intrascope (Optical Probe) 1. Grading of pig carcases shall be carried out by means of the apparatus termed 'Intrascope (Optical Probe)'. 2. The appartus shall be equipped with a hexagonal-shaped probe of a maximum width of 12 millimetres (and of 19 millimetres at the blade at the top of the probe) containing a viewing window and a light source, a sliding barrel calibrated in millimetres, and having an operating distance of between 3 and 45 millimetres. 3. The lean meat content of the carcase shall be calculated according to one of the following two formulae: 1.2 // y 1= // 64,8 - 0,69x1 + 0,095x2 - 0,42x3 // or // // y 1= // 65,5 - 1,15x1 + 0,076x2, // where: // // y 1= // the estimated percentage of lean meat in the carcase, // x1= // the thickness of backfat (including rind) in millimetres, measured at 6 centimetres off the midline of the carcase at the last rib (measurement known as 'P2'), // // or // // the average thickness of backfat (including rind) in millimetres measured at 4 and 7,5 centimetres respectively off the midline of the carcase at the last rib (measurement known as'1 / 2 (P1 + P3)'), // x2 = // the weight of the cold carcase in kilograms, // x3 = // the thickness of backfat (including rind) in millimetres, measured at 6 centimetres off the midline of the carcase, between the third and fourth last ribs (measurement known as 'rib-fat'). The two formulae shall be valid for carcases weighing between 30 and 120 kilograms. PART 2 Fat-O-Meater (FOM) 1. Grading of pig carcases shall be carried out by means of the apparatus termed 'Fat-O-Meater (FOM)' 2. The apparatus shall be equipped with a probe of 6 millimetres diameter containing a photodiode of the Siemens SFH 950/960 type and having an operating distance of between 3 and 103 millimetres. The results of the measurements are converted into estimated lean meat content by means of a computer. 3. The lean meat content of the carcase shall be calculated according to the following formula: 1.2 // y 1= // 59,0 - 0,58x1 - 0,32x3 + 0,18x4 // where // // y 1= // the estimated percentage of lean meat in the carcase, // x1 = // the thickness of backfat (including rind) in millimetres, measured at 6 centimetres off the midline of the carcase at the last rib (measurement known as 'P2'), // // or // // the average thickness of backfat (including rind) in millimetres, measured at 4 and 7,5 centimetres respectively off the midline of the carcase at the last rib (measurement known as '1 / 2 (P1 + P3)', // x3 = // the thickness of backfat (including rind) in millimetres, measured at 6 centimetres off the midline of the carcase between the third and fourth last ribs (measurement known as 'rib-fat'), // x4 = // the thickness of muscle in millimetres, measured at the same time and in the same place as x3 (measurement known as 'rib-muscle'). The formula shall be valid for carcases weighing between 30 and 120 kilograms. PART 3 Hennessy Grading Probe (HGP II) 1. Grading of pig carcases shall be carried out by means of the apparatus termed 'Hennessy Grading Probe (HGP II)'. 2. The apparatus shall be equipped with a probe of 5,95 millimetres diameter (and of 6,3 millimetres at the blade of the top of the probe) containing a photodiode (Siemens LED of the type LYU 260-EO and photodetector of the type 58 MR) and having an operating distance of between 0 and 120 millimetres. The results of the measurements shall be converted into estimated lean meat content by means of the HGP II itself or a computer linked to it. 3. The lean meat content of the carcase shall be calculated according to the following formula: 1.2 // y 1= // 62,5 - 0,62x1 - 0,46x3 + 0,16x4 // where // // y 1= // the estimated percentage of lean meat in the carcase, // x1 = // the thickness of backfat (including rind) in millimetres, measured at 6 centimetres off the midline of the carcase at the last rib (measurement known as 'P2'), // // or // // the average thickness of backfat (including rind) in millimetres measured at 4 and 7,5 centimetres respectively off the midline of the carcase at the last rib (measurement known as'1 / 2 (P1 + P3)', // x3 = // the thickness of backfat (including rind) in millimetres, measured at 6 centimetres off the midline of the carcase between the third and fourth last ribs (measurement known as 'rib-fat'), // x4 = // the thickness of muscle in millimetres, measured at the same time and in the same place as x3 (measurement known as 'rib-muscle'). The formula shall be valid for carcases weighing between 30 and 120 kilograms. ANNEX II Scale of reductions applicable to the weight of hot pig carcases in the United Kingdom (in kilograms) 1.2,5 // // // Carcase weight range (hot) // Deduction to be applied according to the interval between the sticking of the pig and the weighing of the carcase // // // 1.2.3.4.5 // // 0 to 45 minutes // 46 to 180 minutes // 181 to 330 minutes // > 330 minutes // // // // // // up to 56 kg // 1,0 // 0,5 // 0,5 // 0 // 56,5 to 74,5 kg // 1,5 // 1,0 // 0,5 // 0 // 75 kg and over // 2,0 // 1,5 // 0,5 // 0 // // // // //